Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  IMAGE FORMING APPARATUS HAVING 

DISPLACEABLE ELECTRICAL CONTACT WHEN MOUNTING PHOTOCONDUCTOR 

UNIT  --.


IN THE SPECIFICATION:

	On page 2, line 2, “brough” has been changed to --  brought  --.
	On page 11, line 3, “5B” has been changed to --  5C  -- so as to correspond to the description in the specification.
On page 11, line 7,  “5C” has been changed to --  5B—so as to correspond to the description in the specification. 
IN THE CLAIMS:
	In claim 7, line 1, “a drawer connector” has been rephrased as --  connectors included in a drawer  --. 


2.	The following is an examiner’s statement of reasons for allowance:
wherein at least one of the first or second contact portion is displaced such that engagement between the first contact portion and second contact portion is performed while the photoconductor unit moves in the first direction and that engagement is maintained while the photoconductor unit moves from the second to the third positon which is not anticipated or rendered obvious over the prior art of record . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The closest prior art appears to be Imaizumi et al. which discloses all that is claimed in claim 1 including that the engagement between a first and second contact being established while the photoconductive unit moves in the second direction from the second to third position (par. 132,143) however does not teach that the first contact and second contact is capable of being displaced such that engagement is established while the photoconductive unit is moving in the first horizontal direction (first to second positions) while being guided by the guide member. Payne et al., Carpenter et al., Bacon et al., Kim, Okabe, Fujinaka et al., Seto et al., and Oda et al. all teach displaceable electrical contacts in an image forming apparatus which are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852